United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, East Orange, NJ, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1309
Issued: October 21, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 19, 2014 appellant, through her representative, filed a timely application for
review of the April 11, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP), which denied reconsideration. She argued that OWCP’s delay in denying
her request jeopardized her right to appeal the merits of her case to the Board.
The most recent merit decision in this case is OWCP’s October 11, 2013 decision finding
that the medical opinion evidence was insufficient to establish continuing residuals from the
On November 19, 2013 OWCP received appellant’s
accepted medical conditions.1
reconsideration request of the same date.
The Board finds that appellant is entitled to a merit review of her case. When a
reconsideration decision is delayed beyond 90 days, and the delay jeopardizes the claimant’s
1

On May 17, 2011 a patient stepping off an examination table stumbled and fell into appellant’s left side as she
sat at her desk. OWCP accepted her claim for aggravation of lumbar disc displacement with myelopathy and
aggravation of lumbar postlaminectomy syndrome. Effective March 11, 2012, OWCP terminated benefits on the
grounds that the weight of the medical evidence established that appellant had returned to her preinjury status.
Thereafter, appellant filed several reconsideration requests seeking to reestablish benefits for the accepted
aggravations.

right to review of the merits of the case by the Board, OWCP should conduct a merit review.2
Appellant had 180 days, or until April 9, 2014, to appeal OWCP’s October 11, 2013 merit
decision to the Board.3 OWCP received her reconsideration request within 39 days but did not
issue its denial until April 11, 2014, two days after her appeal right had expired. Thus, OWCP’s
delay jeopardized, indeed denied, appellant’s right to appeal the merits of her case.
Accordingly, the Board will reverse OWCP’s April 11, 2014 decision and remand the
case for a merit review and an appropriate final decision on appellant’s claim for continuing
benefits.4
IT IS HEREBY ORDERED THAT the April 11, 2014 decision of the Office of
Workers’ Compensation Programs is reversed and the case remanded for further action.
Issued: October 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7.a, (October 2011).

3

20 C.F.R. § 501.3(e).

4

E.g., Joseph L. Cabral, 44 ECAB 152 (1992) (remanding the case for a merit decision where OWCP delayed
more than 10 months in denying reconsideration).

2

